Field, J., delivered the opinion of the Court—Terry, C. J., and Burnett, J., concurring.
This is an action upon an undertaking executed to release property from an attachment. The complaint does not aver that the property attached was released upon the delivery of the undertaking. In this respect it is defective, and the defect' is one which may be taken advantage of under a demurrer, on the ground that the complaint does not state facts sufficient to constitute a cause of action without further specification. (Palmer v. Melvin et al., 6 Cal., 651; Haire v. Baker, 1 Selden, 857; Johnson v. Wetmore, 12 Barbour, 433 ; Ellissen v. Halleck, 6 Cal., 386.)
It follows that the Court erred in overruling the demurrer. Judgment reversed, and cause remanded, with leave to the plaintiffs to amend their complaint.